EXHIBIT 10-10

GUARANTY

This GUARANTY (as amended, restated, replaced, supplemented or otherwise
modified from time to time, this “Guaranty”) is executed as of November 9, 2012,
by ANTHONY W. THOMPSON (“AWT”), an individual resident of the State of
California, having an address at c/o Thompson National Properties, LLC, 1900
Main Street, Suite 700, Irvine, California 92614; and TNP STRATEGIC RETAIL
TRUST, INC., a Maryland corporation, having an address at 1900 Main Street,
Suite 700, Irvine, California 92614 (“TNP SRT”, along with AWT, individually and
collectively as the context requires, and together with their respective
permitted successors and assigns, “Guarantor”), for the benefit of DOF IV REIT
HOLDINGS, LLC, a Delaware limited liability company, having an address at 230
Park Avenue, 12th Floor, New York, New York 10169 (together with its successors
and assigns, collectively, “Lender”).

W I T N E S S E T H:

A. Pursuant to that certain Promissory Note, dated of even date herewith,
executed by TNP SRT LAHAINA GATEWAY, LLC (“Borrower”) and payable to the order
of Lender in the original principal amount of Twenty-Nine Million and 00/100
Dollars ($29,000,000.00) (together with all renewals, modifications, increases
and extensions thereof, the “Note”), Borrower has become indebted, and may from
time to time be further indebted, to Lender with respect to a loan (the “Loan”)
which is made pursuant to that certain Loan Agreement, dated of even date
herewith, between Borrower and Lender (as the same may be amended, modified,
supplemented, replaced or otherwise modified from time to time, the “Loan
Agreement”), which Loan is secured by that certain Mortgage and Security
Agreement of even date herewith (as the same may be amended, restated, replaced,
supplemented, or otherwise modified from time to time, the “Mortgage”), and
further evidenced, secured or governed by other instruments and documents
executed in connection with the Loan. Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to such terms in the Loan
Agreement.

B. Lender is not willing to make the Loan, or otherwise extend credit, to
Borrower unless Guarantor unconditionally guarantees payment and performance to
Lender of the Guaranteed Obligations (as herein defined).

C. Guarantor is the owner of direct or indirect interests in Borrower, and,
therefore, Guarantor will directly benefit from Lender making the loan to
Borrower.

NOW, THEREFORE, as an inducement to Lender to make the Loan to Borrower and to
extend such additional credit as Lender may from time to time agree to extend
under the Loan Documents, and for other good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, the parties do
hereby agree as follows:

ARTICLE 1

NATURE AND SCOPE OF GUARANTY

Section 1.1 Guaranty of Obligations. Guarantor hereby irrevocably and
unconditionally guarantees to Lender and its successors and assigns the payment
and



--------------------------------------------------------------------------------

performance of the Guaranteed Obligations as and when the same shall be due and
payable, whether by lapse of time, by acceleration of maturity or otherwise.
Guarantor hereby irrevocably and unconditionally covenants and agrees that it is
liable for the Guaranteed Obligations as a primary obligor.

Section 1.2 Definition of Guaranteed Obligations. (a) Guarantor hereby assumes
liability as a primary obligor for, hereby unconditionally guarantees payment to
Lender of, hereby agrees to pay, protect, defend and save Lender harmless from
and against, and hereby indemnifies Lender from and against, any and all
liabilities, obligations, losses, damages (including those resulting from the
diminution in value of the Property), costs and expenses (including, without
limitation, reasonable attorneys’ fees and expenses and court costs incurred in
enforcing or defending Lender’s rights under this Guaranty, the Loan Agreement
and the other Loan Documents), causes of action, suits, claims, demands and
judgments, of any nature or description whatsoever, which may at any time be
imposed upon, incurred by or awarded against Lender as a result of any of the
following:

(i) the breach of any representation, warranty, covenant or indemnification
provision in the Environmental Indemnity, the Mortgage or any other Loan
Document concerning environmental laws, hazardous substances and asbestos and
any indemnification of Lender with respect thereto in any such document;

(ii) material physical waste or, after the occurrence and during the continuance
of an Event of Default, the removal or disposal of any portion of the Property;

(iii) the misapplication, misappropriation or conversion by Borrower, Sole
Member, Holdings, any Guarantor or any Affiliate of (A) any Insurance Proceeds
paid by reason of any loss, damage or destruction to the Property, (B) any
Awards or other amounts received in connection with the Condemnation of all or a
portion of the Property, or (C) any Gross Revenues (including, without
limitation, Lease Termination Payments and any security deposits, advance
deposits or any other deposits collected with respect to the Property (including
the failure to deliver any such deposits to Lender upon a foreclosure of the
Property or an action in lieu thereof, except to the extent any such deposits
were applied in accordance with the terms and conditions of the applicable Lease
prior to the occurrence of the Event of Default giving rise to such foreclosure
or action in lieu thereof));

(iv) the failure to pay charges for labor or materials or other charges that can
create Liens on any portion of the Property to the extent such Liens are not
bonded over or discharged in accordance with the Loan Documents;

(v) the failure to (A) pay Taxes or (B) obtain and maintain the fully paid for
Policies in accordance with Section 5.1 of the Loan Agreement;

(vi) the failure by Borrower, Sole Member, Holdings, any Guarantor or any
Affiliate of any of the foregoing to reasonably cooperate with Lender’s
execution of a Secondary Market Transaction pursuant to the terms and provisions
of Section 9.1 of the Loan Agreement;

 

2



--------------------------------------------------------------------------------

(vii) the failure by Borrower to satisfy in full its indemnification obligations
pursuant to and in accordance with the term and provisions of Section 9.2 of the
Loan Agreement;

(viii) the commission or purported commission of a criminal act by Borrower,
Sole Member, Holdings, any Guarantor or any of their respective Affiliates;

(ix) Borrower fails to (A) permit on-site inspections of the Property,
(B) provide financial information, or (C) timely appoint a new property manager
at the request of Lender, each as required by, and in accordance with, the terms
and provisions of, the Loan Documents;

(x) the amendment, modification, termination, cancellation or acceptance of a
surrender of any Affiliate Agreement or Material Agreement, or the waiver of any
of the terms or provisions of any Affiliate Agreement or Material Agreement, in
each case without Lender’s prior written consent unless in accordance with the
Loan Agreement;

(xi) fraud or intentional misrepresentation by or on behalf of Borrower, Sole
Member, Holdings, any Guarantor, or any Affiliate of any of them in connection
with the Loan or the Property;

(xii) gross negligence or willful misconduct of Borrower, Sole Member, Holdings,
Guarantor or any Affiliate of any of them in connection with the Loan or the
Property;

(xiii) any fraud, misrepresentation, misleading or incorrect certification or
breach of any representation, warranty or certification contained in this
Guaranty or any other Loan Document by Borrower, Sole Member, Holdings,
Guarantor or any Affiliate or in any document executed in connection with the
Loan, pursuant to any of the Loan Documents or otherwise to induce Lender to
make the Loan, or any advance thereof, or to release monies from any account
held by Lender (including any reserve or escrow) or to take other action with
respect to the Collateral or the Property;

(xiv) Borrower’s, Sole Member’s, Holding’s or any Guarantor’s failure to act in
accordance with Lender’s instructions with respect to the enforcement of the
Loan Documents;

(xv) Borrower’s, Sole Member’s, Holding’s or any Guarantor’s violation of any
jury or counterclaim waiver provisions set forth in the Loan Documents;

(xvi) any assertion by Borrower, Sole Member, Holdings, Guarantor or any
Affiliate that the relationship between Lender and Borrower is anything other
than that of a debtor/creditor arising under the Loan Documents;

(xvii) a breach of any of the covenants set forth in Section 4.1.19 of the Loan
Agreement; or

(xviii) Borrower enters into any Lease without the consent of Lender or, after
having entered into same with Lender’s consent any amendment, modification,
termination,

 

3



--------------------------------------------------------------------------------

cancellation or acceptance of a surrender of any Lease, or the waiver of any of
the terms or provisions of any Lease, in each case without Lender’s prior
written consent unless in accordance with the Loan Agreement.

(b) In addition to, and without limiting the generality of the foregoing clause
(a), and notwithstanding anything to the contrary set forth in this Guaranty or
in any of the other Loan Documents, Guarantor hereby acknowledges and agrees
that the Obligations shall be fully recourse to Guarantor in the event that:

(i) Borrower fails to comply with any representation, warranty or covenant set
forth in Sections 3.1.24 or 4.1.15 of the Loan Agreement or Sole Member or
Holdings fails to maintain its status as a Special Purpose Entity;

(ii) Borrower fails to obtain Lender’s prior consent to any Indebtedness or any
voluntary Lien encumbering the Property or any portion thereof or interest
therein, except to the extent expressly permitted by the Loan Documents;

(iii) Borrower, Sole Member, Holdings, any Guarantor or any Affiliate fails to
obtain Lender’s prior consent to any Transfer, except to the extent expressly
permitted by the Loan Documents;

(iv) Borrower, Sole Member, Holdings, Gateway Holdings, any Guarantor, Advisor,
OP, OP Holdings or Sponsor files a voluntary petition under the Bankruptcy Code
or any other federal, state, local or foreign bankruptcy or insolvency law;

(v) an Affiliate, officer, director or representative which controls, directly
or indirectly, Borrower, Sole Member, Holdings, Gateway Holdings, TNP SRT,
Advisor, OP, OP Holdings or Sponsor files, or joins in the filing of, an
involuntary petition against Borrower, Sole Member, Holdings, Gateway Holdings,
any Guarantor, Advisor, OP, OP Holdings or Sponsor under the Bankruptcy Code or
any other federal, state, local or foreign bankruptcy or insolvency law, or
solicits or causes to be solicited petitioning creditors for any involuntary
petition against Borrower, Sole Member, Holdings, Gateway Holdings, any
Guarantor, Advisor, OP, OP Holdings or Sponsor from any Person;

(vi) Borrower, Sole Member, Holdings, Gateway Holdings, any Guarantor, Advisor,
OP, OP Holdings or Sponsor files an answer consenting to, or otherwise
acquiescing in, or joining in, any involuntary petition filed against it, by any
other Person under the Bankruptcy Code or any other federal, state, local or
foreign bankruptcy or insolvency law, or solicits or causes to be solicited
petitioning creditors for any involuntary petition from any Person;

(vii) any Affiliate, officer, director or representative which controls
Borrower, Sole Member, Holdings, Gateway Holdings, TNP SRT, Advisor, OP, OP
Holdings or Sponsor consents to, or acquiesces in, or joins in, an application
for the appointment of a custodian, receiver, trustee or examiner for Borrower,
Sole Member, Holdings, Gateway Holdings, any Guarantor, Advisor, OP, OP Holdings
or Sponsor or any portion of the Property;

 

4



--------------------------------------------------------------------------------

(viii) Borrower, Sole Member, Holdings, Gateway Holdings, any Guarantor,
Advisor, OP, OP Holdings or Sponsor makes an assignment for the benefit of
creditors, or admits, in writing or in any legal proceeding, its insolvency or
inability to pay its debts as they become due;

(ix) the Ground Lease is amended, modified, canceled, terminated or surrendered,
or any of the terms or provisions of the Ground Lease are waived, in each case
without Lender’s prior written consent unless in accordance with the Loan
Agreement;

(x) Borrower, Sole Member or Holdings fails to have two (2) independent managers
or removes or terminates any independent manager without Lender’s prior written
consent;

(xi) Borrower fails to comply with the terms of that certain Post-Closing
Agreement of even date herewith by Borrower in favor of Lender;

(xii) Borrower’s failure to fund the Equity Requirements in accordance with the
terms of the Loan Agreement; or

(xiii) Borrower, Sole Member, Holdings any Guarantor (or any Person comprising
Borrower or any Guarantor), or any Affiliate of any of the foregoing, in
connection with any enforcement action or exercise or assertion of any right or
remedy by or on behalf of Lender under or in connection with the Note, the
Mortgage, this Guaranty or any other Loan Document, seeks a defense, judicial
intervention or injunctive or other equitable relief of any kind or asserts in a
pleading filed in connection with a judicial proceeding any defense against
Lender or any right in connection with any security for the Loan, which is
frivolous, brought in bad faith, without merit (in the case of a defense) or
unwarranted (in the case of a request for judicial intervention or injunctive or
other equitable relief).

As used in this Section 1.2, the term “control” means the possession, directly
or indirectly, of the power to direct or cause the direction of the management,
policies or activities of a Person, whether through ownership of voting
securities, by contract or otherwise.

(c) In the event of a breach of any of the terms or obligations set forth in
Section 6.6.1 of the Loan Agreement, Guarantors hereby acknowledge and agree
that the Obligations shall be fully recourse to Guarantors; provided, however,
that the liability to Guarantors in such instance shall be capped at Two Million
($2,000,000) Dollars.

(d) In the event of a breach of any of the terms or obligations set forth in
Section 2.4.2(b) of the Loan Agreement, Guarantors hereby acknowledge and agree
that the Obligations shall be fully recourse to Guarantors; provided, however,
that the liability to Guarantors in such instance shall be capped at One Million
($1,000,000) Dollars.

(e) The obligations of Guarantors set forth in clauses (a), (b), (c) and (d) of
this Section 1.2, as and to the extent set forth in said clauses (a), (b),
(c) and (d) of this Section 1.2, are hereinafter collectively referred to as the
“Guaranteed Obligations”.

 

5



--------------------------------------------------------------------------------

(f) Notwithstanding anything to the contrary in this Guaranty or in any of the
other Loan Documents, Lender shall not be deemed to have waived any right which
Lender may have under Section 506(a), 506(b), 1111(b) or any other provisions of
the Bankruptcy Code to file a claim for the full amount of the Obligations or to
require that all collateral shall continue to secure all of the Obligations
owing to Lender in accordance with the Loan Documents.

Section 1.3 Nature of Guaranty. This Guaranty is an irrevocable, absolute,
continuing guaranty of payment and performance and not a guaranty of collection.
This Guaranty may not be revoked by Guarantor and shall continue to be effective
with respect to any Guaranteed Obligations arising or created after any
attempted revocation by Guarantor and after (if Guarantor is a natural person)
Guarantor’s death (in which event this Guaranty shall be binding upon
Guarantor’s estate and Guarantor’s legal representatives and heirs). The fact
that at any time or from time to time the Guaranteed Obligations may be
increased or reduced shall not release or discharge the obligation of Guarantor
to Lender with respect to the Guaranteed Obligations. This Guaranty may be
enforced by Lender and any subsequent holder of the Note and shall not be
discharged by the assignment, sale, pledge, transfer, participation or
negotiation of all or part of the Note.

Section 1.4 Guaranteed Obligations Not Reduced by Offset. The Guaranteed
Obligations and the liabilities and obligations of Guarantor to Lender hereunder
shall not be reduced, discharged or released because or by reason of any
existing or future offset, claim or defense of Borrower or any other party
against Lender or against payment of the Guaranteed Obligations, whether such
offset, claim or defense arises in connection with the Guaranteed Obligations
(or the transactions creating the Guaranteed Obligations) or otherwise.

Section 1.5 Payment By Guarantor. If all or any part of the Guaranteed
Obligations shall not be paid when due, whether at demand, maturity,
acceleration or otherwise, Guarantor shall, immediately upon demand by Lender
and without presentment, protest, notice of protest, notice of non-payment,
notice of intention to accelerate the maturity, notice of acceleration of the
maturity or any other notice whatsoever, all such notices being hereby waived by
Guarantor, pay in lawful money of the United States of America, the amount due
on the Guaranteed Obligations to Lender at Lender’s address as set forth herein.
Such demand(s) may be made at any time coincident with or after the time for
payment of all or part of the Guaranteed Obligations and may be made from time
to time with respect to the same or different items of Guaranteed Obligations.
Such demand shall be deemed made, given and received in accordance with the
notice provisions hereof.

Section 1.6 No Duty To Pursue Others. It shall not be necessary for Lender (and
Guarantor hereby waives any rights which Guarantor may have to require Lender),
in order to enforce the obligations of Guarantor hereunder, first to
(i) institute suit or exhaust its remedies against Borrower or others liable on
the Loan or the Guaranteed Obligations or any other Person, (ii) enforce
Lender’s rights against any collateral which shall ever have been given to
secure the Loan, (iii) enforce Lender’s rights against any other guarantors of
the Guaranteed Obligations, (iv) join Borrower or any others liable on the
Guaranteed Obligations in any action seeking to enforce this Guaranty,
(v) exhaust any remedies available to Lender against any collateral which shall
ever have been given to secure the Loan, or (vi) resort to any other means of
obtaining payment of the Guaranteed Obligations. Lender shall not be required to
mitigate damages or take any other action to reduce, collect or enforce the
Guaranteed Obligations.

 

6



--------------------------------------------------------------------------------

Section 1.7 Waivers. Guarantor agrees to the provisions of the Loan Documents
and hereby waives notice of (i) any loans or advances made by Lender to
Borrower, (ii) acceptance of this Guaranty, (iii) any amendment or extension of
the Note, the Mortgage, the Loan Agreement or any other Loan Document, (iv) the
execution and delivery by Borrower and Lender of any other loan or credit
agreement or of Borrower’s execution and delivery of any promissory note or
other document arising under the Loan Documents or in connection with the
Property, (v) the occurrence of (A) any breach by Borrower of any of the terms
or conditions of the Loan Agreement or any of the other Loan Documents, or
(B) an Event of Default, (vi) Lender’s transfer, sale, assignment, pledge,
participation or disposition of the Guaranteed Obligations, or any part thereof,
(vii) the sale or foreclosure (or posting or advertising for sale or
foreclosure) of any collateral for the Guaranteed Obligations, (viii) protest,
proof of non-payment or default by Borrower, or (ix) any other action at any
time taken or omitted by Lender and, generally, all demands and notices of every
kind in connection with this Guaranty, the Loan Documents, any documents or
agreements evidencing, securing or relating to any of the Guaranteed Obligations
and/or the obligations hereby guaranteed.

Section 1.8 Payment of Expenses. In the event that Guarantor should breach or
fail to timely perform any provisions of this Guaranty, Guarantor shall,
immediately upon demand by Lender, pay Lender all costs and expenses (including
court costs and attorneys’ fees) incurred by Lender in the enforcement hereof or
the preservation of Lender’s rights hereunder, together with interest thereon at
the Default Rate from the date requested by Lender until the date of payment to
Lender. The covenant contained in this Section shall survive the payment and
performance of the Guaranteed Obligations.

Section 1.9 Effect of Bankruptcy. In the event that pursuant to any insolvency,
bankruptcy, reorganization, receivership or other debtor relief law or any
judgment, order or decision thereunder, Lender must rescind or restore any
payment or any part thereof received by Lender in satisfaction of the Guaranteed
Obligations, as set forth herein, any prior release or discharge from the terms
of this Guaranty given to Guarantor by Lender shall be without effect and this
Guaranty shall remain (or shall be reinstated to be) in full force and effect.
It is the intention of Borrower and Guarantor that Guarantor’s obligations
hereunder shall not be discharged except by Guarantor’s performance of such
obligations and then only to the extent of such performance.

Section 1.10 Waiver of Subrogation, Reimbursement and Contribution.
Notwithstanding anything to the contrary contained in this Guaranty, Guarantor
hereby unconditionally and irrevocably waives, releases and abrogates any and
all rights it may now or hereafter have under any agreement, at law or in equity
(including, without limitation, any law subrogating the Guarantor to the rights
of Lender), to assert any claim against or seek contribution, indemnification or
any other form of reimbursement from Borrower or any other party liable for
payment of any or all of the Guaranteed Obligations for any payment made by
Guarantor under or in connection with this Guaranty or otherwise.

 

7



--------------------------------------------------------------------------------

Section 1.11 Borrower. The term “Borrower” as used herein shall include any new
or successor corporation, association, partnership (general or limited), limited
liability company joint venture, trust or other individual or organization
formed as a result of any merger, reorganization, sale, transfer, devise, gift
or bequest of Borrower or any interest in Borrower, as permitted under the Loan
Agreement.

ARTICLE 2

EVENTS AND CIRCUMSTANCES NOT REDUCING

OR DISCHARGING GUARANTOR’S OBLIGATIONS

Guarantor hereby consents and agrees to each of the following and agrees that
Guarantor’s obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following and waives any
common law, equitable, statutory or other rights (including without limitation
rights to notice) which Guarantor might otherwise have as a result of or in
connection with any of the following:

Section 2.1 Modifications/Sales. Any renewal, extension, increase, modification,
alteration or rearrangement of all or any part of the Guaranteed Obligations,
the Note, the Mortgage, the Loan Agreement, the other Loan Documents or any
other document, instrument, contract or understanding between Borrower and
Lender or any other parties pertaining to the Guaranteed Obligations, or any
sale, assignment or foreclosure of the Note, the Loan Agreement, the Mortgage,
or any other Loan Documents or any sale or transfer of the Property, or any
failure of Lender to notify Guarantor of any such action.

Section 2.2 Adjustment. Any adjustment, indulgence, forbearance or compromise
that might be granted or given by Lender to Borrower or any Guarantor.

Section 2.3 Condition of Borrower or Guarantor. The insolvency, bankruptcy,
arrangement, adjustment, composition, liquidation, disability, dissolution or
lack of power of Borrower, Guarantor or any other Person at any time liable for
the payment of all or part of the Guaranteed Obligations; or any dissolution of
Borrower or Guarantor or any sale, lease or transfer of any or all of the assets
of Borrower or Guarantor or any changes in the shareholders, partners or
members, as applicable, of Borrower or Guarantor; or any reorganization of
Borrower or Guarantor.

Section 2.4 Invalidity of Guaranteed Obligations. The invalidity, illegality or
unenforceability of all or any part of the Guaranteed Obligations or any
document or agreement executed in connection with the Guaranteed Obligations for
any reason whatsoever, including without limitation the fact that (i) the
Guaranteed Obligations or any part thereof exceeds the amount permitted by Legal
Requirements, (ii) the act of creating the Guaranteed Obligations or any part
thereof is ultra vires, (iii) the officers or representatives executing the
Note, the Mortgage, the Loan Agreement or the other Loan Documents or otherwise
creating the Guaranteed Obligations acted in excess of their authority, (iv) the
Guaranteed Obligations violate applicable usury laws, (v) the Borrower has valid
defenses, claims or offsets (whether at law, in equity or by agreement) which
render the Guaranteed Obligations wholly or partially uncollectible from
Borrower, (vi) the creation, performance or repayment of the Guaranteed
Obligations (or the execution, delivery and performance of any document or
instrument

 

8



--------------------------------------------------------------------------------

representing part of the Guaranteed Obligations or executed in connection with
the Guaranteed Obligations or given to secure the repayment of the Guaranteed
Obligations) is illegal, uncollectible or unenforceable, or (vii) the Note, the
Mortgage, the Loan Agreement or any of the other Loan Documents have been forged
or otherwise are irregular or not genuine or authentic, it being agreed that
Guarantor shall remain liable hereon regardless of whether Borrower or any other
Person be found not liable on the Guaranteed Obligations or any part thereof for
any reason.

Section 2.5 Release of Obligors. Any full or partial release of the liability of
Borrower for the Guaranteed Obligations or any part thereof, or of any
co-guarantors, or any other Person now or hereafter liable, whether directly or
indirectly, jointly, severally, or jointly and severally, to pay, perform,
guarantee or assure the payment of the Guaranteed Obligations, or any part
thereof, it being recognized, acknowledged and agreed by Guarantor that
Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support from any other Person, and Guarantor has not been induced
to enter into this Guaranty on the basis of a contemplation, belief,
understanding or agreement that other Persons (including Borrower) will be
liable to pay or perform the Guaranteed Obligations, or that Lender will look to
other Persons (including Borrower) to pay or perform the Guaranteed Obligations.

Section 2.6 Other Collateral. The taking or accepting of any other security,
collateral or guaranty, or other assurance of payment, for all or any part of
the Guaranteed Obligations.

Section 2.7 Release of Collateral. Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including, without
limitation, negligent, willful, unreasonable or unjustifiable impairment) of any
collateral, property or security at any time existing in connection with, or
assuring or securing payment of, all or any part of the Guaranteed Obligations.

Section 2.8 Care and Diligence. The failure of Lender or any other party to
exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of any
collateral, property or security, including, but not limited to, any neglect,
delay, omission, failure or refusal of Lender (i) to take or prosecute any
action for the collection of any of the Guaranteed Obligations, or (ii) to
foreclose, or initiate any action to foreclose, or, once commenced, prosecute to
completion any action to foreclose upon any security therefor, or (iii) to take
or prosecute any action in connection with any instrument or agreement
evidencing or securing all or any part of the Guaranteed Obligations.

Section 2.9 Unenforceability. The fact that any collateral, security, security
interest or lien contemplated or intended to be given, created or granted as
security for the repayment of the Guaranteed Obligations, or any part thereof,
shall not be properly perfected or created, or shall prove to be unenforceable
or subordinate to any other security interest or lien, it being recognized and
agreed by Guarantor that Guarantor is not entering into this Guaranty in
reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectability or value of any of the collateral for the
Guaranteed Obligations.

Section 2.10 Representation. The accuracy or inaccuracy of the representations
and warranties made by Guarantor herein or by Borrower in any of the Loan
Documents.

 

9



--------------------------------------------------------------------------------

Section 2.11 Offset. The Note, the Guaranteed Obligations and the liabilities
and obligations of the Guarantor to Lender hereunder shall not be reduced,
discharged or released because of or by reason of any existing or future right
of offset, claim or defense of Borrower against Lender, or any other party, or
against payment of the Guaranteed Obligations, whether such right of offset,
claim or defense arises in connection with the Guaranteed Obligations (or the
transactions creating the Guaranteed Obligations) or otherwise.

Section 2.12 Merger. The reorganization, merger or consolidation of Borrower or
Guarantor into or with any other Person.

Section 2.13 Preference. Any payment by Borrower to Lender is held to constitute
a preference under bankruptcy laws or for any reason Lender is required to
refund such payment or pay such amount to Borrower or to any other Person.

Section 2.14 Other Actions Taken or Omitted. Any other action taken or omitted
to be taken with respect to the Loan Documents, the Guaranteed Obligations, or
the security and collateral therefor, whether or not such action or omission
prejudices Guarantor or increases the likelihood that Guarantor will be required
to pay the Guaranteed Obligations pursuant to the terms hereof, it being the
unambiguous and unequivocal intention of Guarantor that Guarantor shall be
obligated to pay the Guaranteed Obligations when due, notwithstanding any
occurrence, circumstance, event, action, or omission whatsoever, whether
contemplated or uncontemplated, and whether or not otherwise or particularly
described herein, which obligation shall be deemed satisfied only upon the full
and final payment and satisfaction of the Guaranteed Obligations.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

To induce Lender to enter into the Loan Documents and to extend credit to
Borrower, Guarantor represents and warrants to Lender as follows:

Section 3.1 Benefit. Guarantor is an Affiliate of Borrower, is the owner of a
direct or indirect interest in Borrower, and has received, or will receive,
direct or indirect benefit from the making of this Guaranty with respect to the
Guaranteed Obligations.

Section 3.2 Familiarity and Reliance. Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of
the Borrower and is familiar with the value of any and all collateral intended
to be created as security for the payment of the Note or Guaranteed Obligations;
however, Guarantor is not relying on such financial condition or the collateral
as an inducement to enter into this Guaranty.

Section 3.3 No Representation By Lender. Neither Lender nor any other party has
made any representation, warranty or statement to Guarantor in order to induce
the Guarantor to execute this Guaranty.

Section 3.4 Guarantor’s Financial Condition. As of the date hereof, and after
giving effect to this Guaranty and the contingent obligation evidenced hereby,
Guarantor is and will be solvent and has and will have assets which, fairly
valued, exceed its obligations, liabilities (including contingent liabilities)
and debts, and has and will have property and assets sufficient to satisfy and
repay its obligations and liabilities, including the Guaranteed Obligations.

 

10



--------------------------------------------------------------------------------

Section 3.5 Legality. The execution, delivery and performance by Guarantor of
this Guaranty and the consummation of the transactions contemplated hereunder do
not and will not contravene or conflict with any law, statute or regulation
whatsoever to which Guarantor is subject or constitute a default (or an event
which with notice or lapse of time or both would constitute a default) under, or
result in the breach of, any indenture, mortgage, charge, lien, or any contract,
agreement or other instrument to which Guarantor is a party or which may be
applicable to Guarantor. This Guaranty is a legal and binding obligation of
Guarantor and is enforceable in accordance with its terms, except as limited by
bankruptcy, insolvency or other laws of general application relating to the
enforcement of creditors’ rights.

Section 3.6 Survival. All representations and warranties made by Guarantor
herein shall survive the execution hereof.

ARTICLE 4

SUBORDINATION OF CERTAIN INDEBTEDNESS

Section 4.1 Subordination of All Guarantor Claims. As used herein, the term
“Guarantor Claims” shall mean all debts and liabilities of Borrower to
Guarantor, whether such debts and liabilities now exist or are hereafter
incurred or arise, and whether the obligations of Borrower thereon be direct,
contingent, primary, secondary, several, joint and several, or otherwise, and
irrespective of whether such debts or liabilities be evidenced by note,
contract, open account, or otherwise, and irrespective of the Person or Persons
in whose favor such debts or liabilities may, at their inception, have been, or
may hereafter be created, or the manner in which they have been or may hereafter
be acquired by Guarantor. The Guarantor Claims shall include, without
limitation, all rights and claims of Guarantor against Borrower (arising as a
result of subrogation or otherwise) as a result of Guarantor’s payment of all or
a portion of the Guaranteed Obligations. So long as any portion of the
Obligations or the Guaranteed Obligations remain outstanding, Guarantor shall
not receive or collect, directly or indirectly, from Borrower or any other
Person any amount upon the Guarantor Claims.

Section 4.2 Claims in Bankruptcy. In the event of any receivership, bankruptcy,
reorganization, arrangement, debtor’s relief, or other insolvency proceeding
involving Guarantor as a debtor, Lender shall have the right to prove its claim
in any such proceeding so as to establish its rights hereunder and receive
directly from the receiver, trustee or other court custodian dividends and
payments which would otherwise be payable upon Guarantor Claims. Guarantor
hereby assigns such dividends and payments to Lender. Should Lender receive, for
application against the Guaranteed Obligations, any dividend or payment which is
otherwise payable to Guarantor and which, as between Borrower and Guarantor,
shall constitute a credit against the Guarantor Claims, then, upon payment to
Lender in full of the Guaranteed Obligations, Guarantor shall become subrogated
to the rights of Lender to the extent that such payments to Lender on the
Guarantor Claims have contributed toward the liquidation of the Guaranteed
Obligations, and such subrogation shall be with respect to that proportion of
the Guaranteed Obligations which would have been unpaid if Lender had not
received dividends or payments upon the Guarantor Claims.

 

11



--------------------------------------------------------------------------------

Section 4.3 Payments Held in Trust. Notwithstanding anything to the contrary in
this Guaranty, in the event that any Guarantor should receive any funds,
payments, claims or distributions which are prohibited by this Guaranty,
Guarantor agrees to hold in trust for Lender an amount equal to the amount of
all funds, payments, claims or distributions so received, and agrees that it
shall have absolutely no dominion over the amount of such funds, payments,
claims and/or distributions so received except to pay them promptly to Lender,
and Guarantor covenants promptly to pay the same to Lender.

Section 4.4 Liens Subordinate. Guarantor agrees that any liens, security
interests, judgment liens, charges or other encumbrances upon Borrower’s assets
securing payment of the Guarantor Claims shall be and remain inferior and
subordinate to any liens, security interests, judgment liens, charges or other
encumbrances upon Borrower’s assets securing payment of the Guaranteed
Obligations, regardless of whether such encumbrances in favor of Guarantor or
Lender presently exist or are hereafter created or attach. Without the prior
written consent of Lender, Guarantor shall not (i) exercise or enforce any
creditor’s rights it may have against Borrower, or (ii) foreclose, repossess,
sequester or otherwise take steps or institute any action or proceedings
(judicial or otherwise, including without limitation the commencement of, or the
joinder in, any liquidation, bankruptcy, rearrangement, debtor’s relief or
insolvency proceeding) to enforce any liens, mortgages, deeds of trust, security
interests, collateral rights, judgments or other encumbrances on assets of
Borrower held by Guarantor. The foregoing shall in no manner vitiate or amend,
nor be deemed to vitiate or amend, any prohibition in the Loan Documents against
Borrower or Guarantor transferring any of its assets to any Person other than
Lender.

ARTICLE 5

COVENANTS

Section 5.1 Definitions. As used in this Article 5, the following terms shall
have the respective meanings set forth below:

(a) “GAAP” shall mean generally accepted accounting principles, consistently
applied.

(b) “Liquid Assets” shall mean assets in the form of cash, cash equivalents,
obligations of (or fully guaranteed as to principal and interest by) the United
States or any agency or instrumentality thereof (provided the full faith and
credit of the United States supports such obligation or guarantee), certificates
of deposit issued by a commercial bank having net assets of not less than $500
million, securities listed and traded on a recognized stock exchange or traded
over the counter and listed in the National Association of Securities Dealers
Automatic Quotations, or liquid debt instruments that have a readily
ascertainable value and are regularly traded in a recognized financial market.

(c) “Net Worth” shall mean, as of a given date, (x) the total assets of
Guarantor as of such date less (y) Guarantor’s total liabilities as of such
date, determined in accordance with GAAP.

Section 5.2 Covenants. Until all of the Obligations and the Guaranteed
Obligations have been paid in full, (i) AWT shall maintain (A) an aggregate Net
Worth in excess of

 

12



--------------------------------------------------------------------------------

$5,000,000.00, and (B) Liquid Assets having a market value of at least
$1,000,000.00 in the aggregate, (ii) TNP SRT shall maintain (A) an aggregate Net
Worth in excess of $50,000,000.00, and (B) Liquid Assets having a market value
of at least $2,000,000.00 in the aggregate, (iii) Guarantor shall not sell,
pledge, mortgage or otherwise transfer any of its assets, or any interest
therein, on terms materially less favorable than would be obtained in an
arms-length transaction, (iii) Guarantor shall deliver to Lender within five
(5) Business Days of receipt, copies of any default notices received by
Guarantor in respect of any Indebtedness of Guarantor or any Affiliate thereof,
(iv) Guarantor shall deliver to Lender within sixty (60) days of the end of each
calendar quarter, Guarantor’s financial statements prepared and reviewed by an
independent firm of certified public accountants acceptable to Lender and
prepared in accordance with GAAP and otherwise in form and substance acceptable
to Lender, including quarterly and year-to-date statements of income and expense
and cash flow (such statements of income and expense and cash flow shall be with
respect to TNP SRT only), together with a balance sheet for such quarter for
Guarantor, and certified by Guarantor (or if such Guarantor is not an
individual, the chief financial officer of Guarantor) as being true, correct and
complete and fairly presenting the financial condition and results of operations
of Guarantor in a manner consistent with GAAP, (v) Guarantor shall deliver to
Lender within ninety (90) days of each Fiscal Year, Guarantor’s annual financial
statements prepared and reviewed by an independent firm of certified public
accountants acceptable to Lender and prepared in accordance with GAAP and
otherwise in form and substance acceptable to Lender, including statements of
income and expense and cash flow (such statements of income and expense and cash
flow shall be with respect to TNP SRT only) and a balance sheet for Guarantor,
and certified by Guarantor (or if such Guarantor is not an individual, the chief
financial officer of Guarantor) as being true, correct and complete and fairly
presenting the financial condition and results of operations of Guarantor in a
manner consistent with GAAP, and (vi) Guarantor shall deliver to Lender, within
forty-five (45) days of the end of each calendar quarter and within ninety
(90) days of each Fiscal Year, a certificate of such Guarantor, or if such
Guarantor is not an individual, of the chief financial officer of Guarantor,
setting forth in reasonable detail Guarantor’s Net Worth and Liquid Assets,
based on such financial statement.

Section 5.3 Prohibited Transactions. Guarantor shall not, at any time while a
default in the payment of the Guaranteed Obligations has occurred and is
continuing, either (i) enter into or effectuate any transaction with any
Affiliate which would reduce the Net Worth of Guarantor, including the payment
of any dividend or distribution to a shareholder, or the redemption, retirement,
purchase or other acquisition for consideration of any stock in Guarantor or
(ii) sell, pledge, mortgage or otherwise transfer to any Person any of
Guarantor’s assets, or any interest therein.

ARTICLE 6

MISCELLANEOUS

Section 6.1 Waiver. No failure to exercise, and no delay in exercising, on the
part of Lender, any right hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right. The rights of Lender hereunder shall
be in addition to all other rights provided by law. No modification or waiver of
any provision of this Guaranty, nor any consent to any departure therefrom,
shall be effective unless in writing and no such consent or waiver shall extend
beyond

 

13



--------------------------------------------------------------------------------

the particular case and purpose involved. No notice or demand given in any case
shall constitute a waiver of the right to take other action in the same, similar
or other instances without such notice or demand.

Section 6.2 Notices. All notices, demands, requests, consents, approvals or
other communications (any of the foregoing, a “Notice”) required, permitted or
desired to be given hereunder shall be in writing and shall be sent: (i) by
certified mail, postage prepaid, return receipt requested, or (ii) delivered by
hand, or (iii) by reputable overnight courier, or (iv) by facsimile provided
such notice is also transmitted by one of the methods specified in (i), (ii) or
(iii) above, in each case addressed to the party to be so notified at its
address hereinafter set forth, or to such other address as such party may
hereafter specify in accordance with the provisions of this Section 6.2. Any
Notice shall be deemed to have been received: (A) three (3) days after the date
such Notice is mailed, if sent by registered or certified mail, (B) on the date
of delivery by hand, if delivered during business hours on a Business Day
(otherwise on the next Business Day), (C) on the next Business Day if sent by an
overnight commercial courier, or (D) on the Business Day when sent if sent by
facsimile and received by the recipient prior to 5:00 PM Eastern Time on the
Business Day when sent, in each case addressed to the parties as follows:

 

If to Lender:   

DOF IV REIT Holdings, LLC

230 Park Avenue, 12th Floor

New York, New York 10169

Attention: Ms. Abbey Kosakowski

Facsimile No.: (212) 883-2888

 

- and-

 

Attention: Mr. Steven Schwartz

Facsimile No.: (212) 883-2955

with a copy to   

Torchlight Loan Services, LLC

230 Park Avenue, 12th Floor

New York, New York 10169

Attention: Mr. Steve Altman

Facsimile No.: (646) 253-9759

and with a copy to:   

Cole, Schotz, Meisel, Forman & Leonard, P.A.

Court Plaza North

25 Main Street

Hackensack, New Jersey 07601

Attention: Richard W. Abramson, Esq.

Facsimile No.: (201) 678-6218

 

14



--------------------------------------------------------------------------------

If to Guarantor:   

Anthony W. Thompson

c/o Thompson National Properties, LLC

1900 Main Street, Suite 700

Irvine, California 92614

Facsimile No.: (949) 252-0212

and   

TNP Strategic Real Estate Trust, Inc.

c/o Thompson National Properties, LLC

1900 Main Street, Suite 700

Irvine, California 92614

Attention: Tony Thompson

Facsimile No.: (949) 252-0212

With a copy to:   

Kaplan Voekler Cunningham & Frank PLC

7 East Second Street

Richmond, Virginia 23224

Attention: D. Zachary Grabill, Esq.

Facsimile No.: (804) 525-1798

Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days’ written notice of such change to the other parties in
accordance with the provisions of this Section 6.2. Notices shall be deemed to
have been given on the date set forth above, even if there is an inability to
actually deliver any Notice because of a changed address of which no Notice was
given or there is a rejection or refusal to accept any Notice offered for
delivery. Notice for any party may be given by its respective counsel.
Additionally, Notice from Lender may also be given by Servicer.

Section 6.3 Governing Law; Submission to Jurisdiction. (a) THIS GUARANTY WAS
NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY GUARANTOR AND ACCEPTED BY
LENDER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF THE NOTE WERE DISBURSED
FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION RELATED HERETO,
AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS GUARANTY AND
THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS)
AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE FULLEST EXTENT
PERMITTED BY LAW, GUARANTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY
CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS GUARANTY
AND/OR THE OTHER LOAN DOCUMENTS, AND THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

15



--------------------------------------------------------------------------------

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR GUARANTOR ARISING OUT
OF OR RELATING TO THIS GUARANTY MAY, AT LENDER’S OPTION, BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE STATE OF NEW YORK, PURSUANT TO SECTION 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW, OR IN ANY FEDERAL OR STATE COURT OF THE
STATE OF HAWAII, AND GUARANTOR WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR
HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT,
ACTION OR PROCEEDING, AND GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING, GUARANTOR DOES
HEREBY DESIGNATE AND APPOINT

Richard L. Yellen

Richard L. Yellen & Associates LLP

111 Broadway

New York, New York 10006

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT, AND AGREES THAT SERVICE OF PROCESS UPON SAID AGENT
AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE MAILED OR DELIVERED TO
BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT
EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT, ACTION OR
PROCEEDING. GUARANTOR (I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED
ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO
TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW
YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND
ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A
SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW
YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR. NOTHING CONTAINED HEREIN SHALL
AFFECT THE RIGHT OF LENDER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST BORROWER AND/OR
GUARANTOR IN ANY OTHER JURISDICTIONS.

Section 6.4 Invalid Provisions. If any provision of this Guaranty is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Guaranty, such provision shall be fully severable and this
Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.

 

16



--------------------------------------------------------------------------------

Section 6.5 Amendments. This Guaranty may be amended only by an instrument in
writing executed by the party against whom such amendment is sought to be
enforced.

Section 6.6 Parties Bound; Assignment; Joint and Several. This Guaranty shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors, permitted assigns, heirs and legal representatives.
Lender may sell, assign, pledge, participate, transfer or delegate, as
applicable to one or more Persons all or a portion of its rights and obligations
under this Guaranty in connection with any assignment, sale, pledge,
participation or transfer of the Loan and the Loan Documents. Any assignee or
transferee of Lender shall be entitled to all the benefits afforded to Lender
under this Guaranty. Guarantor shall not have the right to delegate, assign or
transfer its rights or obligations under this Assignment without the prior
written consent of Lender, and any attempted assignment, delegation or transfer
without such consent shall be null and void. If Guarantor consists of more than
one Person or party, the obligations of each such Person or party shall be joint
and several.

Section 6.7 Headings. Section headings are for convenience of reference only and
shall in no way affect the interpretation of this Guaranty.

Section 6.8 Recitals. The recitals and introductory paragraphs hereof are a part
hereof, form a basis for this Guaranty and shall be considered prima facie
evidence of the facts and documents referred to therein.

Section 6.9 Counterparts. To facilitate execution, this Guaranty may be executed
in as many counterparts as may be convenient or required. It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single instrument. It shall not
be necessary in making proof of this Guaranty to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.

Section 6.10 Rights and Remedies. If Guarantor becomes liable for any
indebtedness owing by Borrower to Lender, by endorsement or otherwise, other
than under this Guaranty, such liability shall not be in any manner impaired or
affected hereby and the rights of Lender hereunder shall be cumulative of any
and all other rights that Lender may ever have against Guarantor. The exercise
by Lender of any right or remedy hereunder or under any other instrument, or at
law or in equity, shall not preclude the concurrent or subsequent exercise of
any other right or remedy.

Section 6.11 Entirety. THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT OF
GUARANTOR AND LENDER WITH RESPECT TO GUARANTOR’S GUARANTY OF THE GUARANTEED
OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF. THIS GUARANTY IS INTENDED BY GUARANTOR AND LENDER AS A
FINAL AND COMPLETE

 

17



--------------------------------------------------------------------------------

EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO COURSE OF DEALING BETWEEN
GUARANTOR AND LENDER, NO COURSE OF PERFORMANCE, NO TRADE PRACTICES, AND NO
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS
OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE USED TO CONTRADICT, VARY,
SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY. THERE ARE NO ORAL AGREEMENTS
BETWEEN GUARANTOR AND LENDER.

Section 6.12 Waiver of Right To Trial By Jury. GUARANTOR HEREBY AGREES NOT TO
ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY
RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THIS GUARANTY, THE NOTE, THE MORTGAGE, THE LOAN
AGREEMENT, OR THE OTHER LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER
ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS
GIVEN KNOWINGLY AND VOLUNTARILY BY GUARANTOR, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY GUARANTOR.

Section 6.13 Cooperation. Guarantor acknowledges that Lender and its successors
and assigns may (i) sell this Guaranty, the Note and the other Loan Documents to
one or more investors as a whole loan, (ii) participate the Loan secured by this
Guaranty to one or more investors, (iii) deposit this Guaranty, the Note and the
other Loan Documents with a trust, which trust may sell certificates to
investors evidencing an ownership interest in the trust assets, or
(iv) otherwise sell the Loan or one or more interests therein to investors (the
transactions referred to in clauses (i) through (iv) are hereinafter each
referred to as “Secondary Market Transaction”). Guarantor shall cooperate with
Lender in effecting any such Secondary Market Transaction and shall cooperate to
implement all requirements imposed by any Rating Agencies involved in any
Secondary Market Transaction. Guarantor shall provide such information and
documents relating to Guarantor, Borrower, the Property and any tenants of the
Property as Lender may reasonably request in connection with such Secondary
Market Transaction. In addition, Guarantor shall make available to Lender all
information concerning its business and operations that Lender may reasonably
request. Lender shall be permitted to share all such information with the
investment banking firms, Rating Agencies, accounting firms, law firms and other
third-party advisory firms involved with the Loan and the Loan Documents or the
applicable Secondary Market Transaction. It is understood that the information
provided by Guarantor to Lender including any and all financial statements
provided to Lender pursuant to Section 5.2 hereof may ultimately be incorporated
into the offering documents for the Secondary Market Transaction and thus
various investors or potential investors may also see some or all of the
information. Lender and all of the aforesaid third-party advisors and
professional firms shall be entitled to rely on the information supplied by, or
on behalf of, Guarantor in the form as provided by Guarantor. Lender may
publicize the existence of the Loan in connection with its marketing for a
Secondary Market Transaction or otherwise as part of its business development.

 

18



--------------------------------------------------------------------------------

Section 6.14 Reinstatement in Certain Circumstances. If at any time any payment
of the principal of or interest under the Note or any other amount payable by
the Borrower under the Loan Documents is rescinded or must be otherwise restored
or returned upon the insolvency, bankruptcy or reorganization of the Borrower or
otherwise, the Guarantor’s obligations hereunder with respect to such payment
shall be reinstated as though such payment had been due but not made at such
time.

Section 6.15 Gender; Number; General Definitions. Unless the context clearly
indicates a contrary intent or unless otherwise specifically provided herein,
(a) words used in this Guaranty may be used interchangeably in the singular or
plural form, (b) any pronouns used herein shall include the corresponding
masculine, feminine or neuter forms, (c) the word “Borrower” shall mean “each
Borrower and any subsequent owner or owners of the Property or any part thereof
or interest therein”, (d) the word “Lender” shall mean “Lender and any
subsequent holder of the Note”, (e) the word “Note” shall mean “the Note and any
other evidence of indebtedness secured by the Loan Agreement, as amended,
restated or otherwise modified”, (f) the word “Property” shall include any
portion of the Property and any interest therein, and (g) the phrases
“attorneys’ fees”, “legal fees” and “counsel fees” shall include any and all
attorneys’, paralegal and law clerk fees and disbursements, including, but not
limited to, fees and disbursements at the pre-trial, trial and appellate levels,
incurred or paid by Lender in protecting its interest in the Property, the
Leases and/or the Rents and/or in enforcing its rights hereunder.

[NO FURTHER TEXT ON THIS PAGE]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the day and year
first above written.

 

GUARANTOR:

/s/ Anthony W. Thompson

ANTHONY W. THOMPSON

TNP STRATEGIC RETAIL TRUST, INC.

a Maryland corporation

 

By:  

/s/ Dee Balch

Name:   Dee Balch Title:   CFO

ACKNOWLEDGMENT

STATE OF CALIFORNIA

COUNTY OF Orange )

On November 6, 2012, before me, Denim Mercado, Notary Public, personally
appeared Anthony W. Thompson who proved to me on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

Signature  

Denim Mercado

  (Seal)

ACKNOWLEDGMENT

STATE OF CALIFORNIA

COUNTY OF Orange )

On November 6, 2012, before me, Denim Mercado, Notary Public, Notary Public,
personally appeared Anthony W. Thompson who proved to me on the basis of
satisfactory evidence to be the person whose name is subscribed to the within
instrument and acknowledged to me that he executed the same in his authorized
capacity, and that by his signature on the instrument the person, or the entity
upon behalf of which the person acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

Signature  

Denim Mercado

  (Seal)